El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Ponce resolvió que podían con-cederse honorarios de abogado pendente lite en una acción de divorcio. El esposo demandado radicó un certiorari ante este tribunal y alega, entre otras cosas, que la forma ade-cuada de obtener honorarios de abogado pendente lite es mediante un procedimiento independiente por litis expensas: que en vista de la forma del procedimiento seguido por los abogados, la decision en este caso caería dentro de las dis-posiciones del capítulo III, título Y del Código Civil, y espe-cialmente dentro del artículo 168 del mismo, el cual lee así:
“Si la mujer no contase con suficientes recursos propios para vi-vir durante el juicio, la corte de distrito ordenará al marido que le pase una pensión alimenticia en proporción a los bienes de éste.”
Y el marido demandado dice además que por virtud del artículo 170 del Código Civil no procede una apelación de las decisiones de la corte bajo dicho capítulo LEI.
Siempre hemos tenido la idea de que el derecho a obtener honorarios de abogado contra una parte contraria es un derecho que el cliente tiene; y, además, que tratándose de una esposa, tal derecho puede ser ejercido de conformidad con el capítulo III. Ora pueda considerarse o no la conce-sión de honorarios de abogado directamente como parte de los alimentos en su sentido corriente, la corte necesariamente está autorizada para mantener in esse el litigio, cuando la esposa alega no sólo el derecho al divorcio sino también que se le concedan los medios necesarios para vivir. No puede sostenerse el litigio sin abogados, y, por tanto, los honorarios de "abogado pendente lite son directa o indirectamente una de las medidas provisionales necesarias en una acción de divorcio. Necesariamente, si estamos en lo cierto respecto a esto, la concesión de honorarios de abogado cae dentro de la *488sana discreción de la corte sentenciadora, no es apelable, y, tampoco procedería el recurso de certiorari.
Por otra parte, si la concesión de honorarios de abogado no debe considerarse en Puerto Pico como parte de los ali-mentos de la esposa, entonces no importa cuál sea la actua-ción de los abogados, la concesión de tales honorarios es un procedimiento independiente dentro del pleito de divorcio y final para los fines de apelación. En otras palabras, proce-dería una apelación de una resolución fijando honorarios de abogado. Si procede el recurso de apelación, entonces el certiorari no es el remedio adecuado.
Sin embargo, según hemos dicho, nos inclinamos hacia el criterio de que los honorarios de abogado pueden obtenerse bajo el capítulo III, supra.
El Juez Presidente Sr. del Toro no intervino.